Citation Nr: 1826793	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  14-36 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder including posttraumatic stress disorder (PTSD) and depression.

2.  Entitlement to service connection for a gastrointestinal disorder to include ulcerative colitis, to include as due to herbicide and dioxin exposure.

3.  Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Costello, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1967 to February 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Board notes the Veteran did not request a hearing.  

The Board notes the United States Court of Appeals for Veterans Claims (Court) held that the scope of a claim includes any disability that may reasonably be encompassed by the Veteran's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  Therefore, the issues on appeal have been recharacterized as indicated on the front page of this decision to encompass all psychiatric and gastrointestinal disorders.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board sincerely regrets the additional delay that will result from this remand, but it is necessary to have a complete record to decide the claim, so the Veteran is afforded every possible consideration.

Psychiatric Disorder

In a January 2013 statement, the Veteran's father reported that when the Veteran returned from his service in Vietnam, he was a different person as he was jumpier, was unable to get quality sleep, was very nervous, and avoided crowds.  

In March 2013, the Veteran underwent a VA disability benefits questionnaire (DBQ) for PTSD.  His claims file was reviewed.  The Veteran reported sleep disturbance with early awakening; but, no other vegetative symptoms of depression.  The VA examiner diagnosed the Veteran with major depressive disorder (MDD) and a mood disorder secondary his ulcerative colitis, both of which were mild or in remission with current treatment.  VA treatment notes indicated that his mood symptoms were moderate and stable.  The Veteran reported seeing damage and Vietnamese civilian casualties when a civilian truck ran over a landmine during a convoy.  Also, he said that he saw Vietnamese corpses hung on a bridge by the Viet Cong.  The Veteran reported symptoms of depressed mood and chronic sleep impairment.  The examiner found that the Veteran did not meet the full criteria for a diagnosis of PTSD as he did not present persistent avoidance of stimuli associated with the reported trauma and numbing of general responsiveness.  As the March 2013 VA examiner did not address the January 2013 lay statement, the Board finds that a remand is necessary to obtain a new examination and a supplemental opinion to ascertain the nature and etiology of this disability.

Ulcerative Colitis

This claim must also be reviewed to determine whether service connection can be established on a direct basis as due to herbicide exposure.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  In that regard, ulcerative colitis is not a presumptive disorder; however, the Veteran has not been afforded a VA gastrointestinal examination to determine whether a gastrointestinal disorder is directly related to service.

Bilateral Hearing Loss

In a February 2015 statement, the Veteran's representative asserted that the Veteran's hearing loss has worsened since his last examination in February 2013.  Thus, the Veteran should be afforded a new audiological evaluation.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994) (where the United States Court of Appeals for Veterans Claims (the Court) determined the Board should have ordered a contemporaneous examination of the Veteran.) 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the record any new medical treatment records, from VA or otherwise, that have come into existence since the time the claims file was last updated by the AOJ.

2.  Schedule the Veteran for a VA mental disorders examination to determine the etiology of a psychiatric disorder including PTSD and depression. The record and a copy of this remand must be reviewed by the examiner.  All necessary tests should be conducted and all clinical findings reported in detail.  The examiner is requested to provide an opinion as to the diagnosis of all psychiatric disorders found to be present, including, if appropriate, PTSD and depression.  The examiner is asked to determine whether the Veteran has PTSD and/or depression.  The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current psychiatric disorder, including PTSD and depression, had its clinical onset during active duty, if a psychosis was manifest within one year of service, or if a current psychiatric disability is related to any in-service disease, injury, or event, to include any verified stressor.  

     Also, if the examiner finds that the Veteran meets the diagnostic criteria for diagnosis of PTSD, the examiner should indicate whether the claimed stressors made by the Veteran are adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to the claimed stressors.  

     The examiner must provide a comprehensive report including complete rationales for all conclusions reached.  The examiner is requested to especially review and address the January 2013 lay statement from the Veteran's father.

3.    Schedule the Veteran for a VA gastrointestinal examination to determine the etiology of any current gastrointestinal disorder to include ulcerative colitis.  The record must be made available to the examiner.  Any indicated tests should be accomplished.  The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current gastrointestinal disorder including ulcerative colitis had its clinical onset during service or is related to any in-service disease, event, or injury to include any presumed exposure to herbicide agents including dioxin.  The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

4.    Schedule the Veteran for a VA audiological examination to determine the current severity of the Veteran's service-connected hearing loss.  The record must be made available to the examiner.  Any indicated tests should be accomplished.  The examiner should obtain the Veteran's auditory thresholds at frequencies of 1000, 2000, 3000, and 4000 Hertz, as well as speech recognition scores based on the Maryland CNC tests.  The examination should be performed in accordance with the Disability Benefits Questionnaire (DBQ) for hearing loss or equivalent.  The DBQ should be filled out completely as relevant.

5.  Following completion of the foregoing, the AOJ must review the claims folder and ensure that all of the requested development has been conducted and completed in full.  In particular, the AOJ should determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action. 

6.  After the requested development has been completed, the AOJ should readjudicate the merits of the Veteran's claims based on all the evidence of record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board.   

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


